DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2022 has been entered.
 
Response to Amendment
Applicant filed a response; amended claims 1, 20, and 22; and added new claim 23 on 09/21/2022. 

Response to Arguments
Applicant’s are primarily drawn to claim 1 and its dependent claims. The rejection of claim 1 and its dependent claims are withdrawn in view of the amended limitations. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Baltes (PG-PUB 2019/0047221) in view of Naruse (JP 2018034336), Swanson (PG-PUB 2016/0193791), and Kelley (PG-PUB 2017/0252980).
Regarding claim 20, Baltes teaches a method for additive manufacturing, comprising: 
positioning a build sheet (Figure 2A, item 20A) on a print substrate of a printer (Figure 5, item 20), the print substrate including a spacer platform that receives the build sheet (Figure 2A, item 10 and [0022]);
printing an object on the build sheet [0025]-[0026];
detaching, from the print substrate, the object and the portion of the build sheet attached to the object (Figure 2A); and
detaching the object from the portion of the build sheet [0029],
wherein the build sheet includes a build surface layer at least partially made of a polymer blend or polymer mixture of rubber and plastic [0024] and configured to at least partially adhere to the object [0028]-[0029]. 

Baltes does not teach (1) the spacer platform defining a platform surface that has a cross-sectional shape of a well, the build sheet conforming to the platform surface; (2) cutting the build sheet along an edge of the object such that a portion of the build sheet attached to the object is cut from the build sheet; and (3) wherein the build sheet includes a build surface layer at least partially thermoplastic polyurethane.
As to (1), Naruse teaches a process of 3d printing a structure onto a resin base material that is shaped and held within a well-shaped mold  (Figure 5a-5c and 6a-6c and [0020]-[0021]), wherein an article is printed to have the shape of the cavity of the mold. Naruse teaches the printing utilizing a filament-based three-dimensional printer [0021]. 

Both Baltes and Naruse teach a method for fused filament additive manufacturing. It would have been obvious to one of ordinary skill in the art to substitute the flat shape of the print bed of Baltes with the shaped mold print bed of Naruse, a functionally equivalent print bed for printing. One of ordinary skill in the art would have been motivated to conform the build sheet to the shape of the mold such that the printed article is printed into the desired shape. 

	As to (2), Swanson teaches a process of additive manufacturing, wherein after the printing operation is completed, the platform assembly may release the build sheet, and the removal assembly may then draw the build sheet from the platform assembly and cut the build sheet to separate the segment retaining printed 3D part from the remainder of the film, wherein the cut build sheet segment with the printed 3D part may then exit the system and be received by a receiving device [0032].

Both Baltes and Swanson are directed towards additive manufacturing of an object disposed on a build sheet. It would have been obvious to substitute the undisclosed removal steps of the build sheet and the printed object of Baltes with the steps of releasing the sheet from the platform, cutting the build sheet, and removing the printed article, a functionally equivalent mechanism of removing the build sheet and the printed object. Baltes in view of Swanson does not teach the order of cutting the build sheet along an edge of the object and detaching from the print substrate the object and the cut portion of the build sheet, but a mere rearrangement of the steps of the prior art is within the skills of one of ordinary skill in the art. Therefore, it would have been obvious to rearrange the steps of Baltes in view of Swanson such that the build sheet along an edge of the object such that a portion of the build sheet attached to the object is cut from the build sheet and detaching, from the print substrate, the object and the portion of the build sheet attached to the object. 
	Furthermore, one of ordinary skill in the art would have recognized the build sheet can be cut along an edge of the object or with space along the edge, thereby producing a larger build sheet cut. A mere change in size of the build sheet cut of the prior art is obvious to one of ordinary skill in the art.  

As to (3), Kelley teaches a method for additive manufacturing, comprising:
positioning a multi-layer sheet on a three-dimensional printer platform wherein the build sheet comprises a print substrate including a barrier layer (Figure 4B and 5b, item 34 and 46 and [0027], [0029]), the barrier layer including a spacer platform (Figure 4B and 5b, item 36);
further comprising coating, before said positioning, the build surface layer with a polymer receptive coating, such as an acrylic, EVA, polyamide, polyester, polyurethane, and PVA (Kelley, [0031], [0034], [0046]). 

Both Baltes and Kelley teach a polymer-blend build sheet. It would have been obvious to one of ordinary skill in the art to substitute the coating of the polyurethane-based sheet of Baltes with a polyurethane coat as taught by Kelley, a functionally equivalent build sheet. 

Allowable Subject Matter
Claim 1-3, 5-7, 9-17, 22, and 23 are allowed.

Regarding claim 1, Kelley teaches a method for additive manufacturing, comprising:
positioning a multi-layer sheet on a three-dimensional printer platform wherein the build sheet comprises a print substrate including a barrier layer (Figure 4B and 5b, item 34 and 46 and [0027], [0029]), the barrier layer including a spacer platform (Figure 4B and 5b, item 36);
printing an object on the build sheet [0028], [0034];  
detaching the object from the build sheet after completion of said printing [0038],
wherein the build sheet includes a build surface layer configured to at least partially adhere to the object during said printing [0038], and
wherein the build sheet is configured to be removal from the object after printing [0038], [0049]. 

Naruse teaches a process of 3d printing a structure onto a resin base material that is shaped and held within a well-shaped mold (Figure 5a-5c and 6a-6c and [0020]-[0021]), wherein an article is printed to have the shape of the cavity of the mold. Naurse teaches the printing utilizing a filament-based three-dimensional printer [0021]. 

Ciscon teaches an improved 3D printer includes an airflow enabled print
bed ensuring secure placement of a print base prior to printing, comprising a porous base member with sealed planar edges whereby air flow is directed upward through the base member ([0043] and [0046]). Ciscon teaches the modular assembly technique provides for improved ease of manufacture and assembly, as well as adjustments of print sizing (Abstract).

	Kelley, Naruse, and Ciscon, individually or in combination, do not teach the barrier layer including a spacer platform that defines a platform surface having a cross-sectional shape of a well, the build sheet conforming to the platform surface, wherein the print substrate further includes a template layer disposed between the spacer platform and the build sheet, the template layer defining one or more template voids passing through the template layer in a stacking direction. 

Claims 2, 3, 5-7, 9-17, and 22 are allowable for depending on allowable claim 1. 

Regarding claim 23, Kelley teaches a method for additive manufacturing, comprising:
positioning a multi-layer sheet on a three-dimensional printer platform wherein the build sheet comprises a print substrate including a barrier layer (Figure 4B and 5b, item 34 and 46 and [0027], [0029]), the barrier layer including a spacer platform (Figure 4B and 5b, item 36);
printing an object on the build sheet [0028], [0034];  
detaching the object from the build sheet after completion of said printing [0038],
wherein the build sheet includes a build surface layer configured to at least partially adhere to the object during said printing [0038], and
wherein the build sheet is configured to be removal from the object after printing [0038], [0049]. 

Naruse teaches a process of 3d printing a structure onto a resin base material that is shaped and held within a well-shaped mold (Figure 5a-5c and 6a-6c and [0020]-[0021]), wherein an article is printed to have the shape of the cavity of the mold. Naurse teaches the printing utilizing a filament-based three-dimensional printer [0021]. 

Ciscon teaches an improved 3D printer includes an airflow enabled print
bed ensuring secure placement of a print base prior to printing, comprising a porous base member with sealed planar edges whereby air flow is directed upward through the base member ([0043] and [0046]). Ciscon teaches the modular assembly technique provides for improved ease of manufacture and assembly, as well as adjustments of print sizing (Abstract).

Swanson teaches a process of additive manufacturing, wherein after the printing operation is completed, the platform assembly may release the build sheet, and the removal assembly may then draw the build sheet from the platform assembly and cut the build sheet to separate the segment retaining printed 3D part from the remainder of the film, wherein the cut build sheet segment with the printed 3D part may then exit
the system and be received by a receiving device [0032].

	Kelley, Naruse, Ciscon, and Swanson, individually or in combination, do not teach the barrier layer including a spacer platform that defines a platform surface having a cross-sectional shape of a well, the build sheet conforming to the platform surface, wherein the print substrate further includes a template layer disposed between the spacer platform and the build sheet, the template layer defining one or more template voids passing through the template layer in a stacking direction of the printer; and cutting the object into a plurality of sections shaped at least partially based on the geometry of the template void. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANA C PAGE/Examiner, Art Unit 1745